OPINION OF THE COURT
Memorandum.
The order should be affirmed, with costs.
Concededly, the verdict of the jury in favor of Towmotor established that there was neither a breach of implied warranty in the design of the forklift nor negligence in the nature of the warnings contained on the operating plate or manual which accompanied its sale. Of the theories the plaintiff espoused, that left him with only one against the remaining defendant, Pennco, i.e., that the latter was negligent in failing to include the plate and the manual with the lift when it was leased to plaintiff’s employer or in otherwise failing to instruct the operator. We conclude there was no duty of instruction in this case and plaintiff has failed to prove that the negligence, if negligence it be, in failing to provide the plate and manual, was the proximate cause of his injuries (Sheehan v City of New York, 40 NY2d 496, 501; Cole v Swagler, 308 NY 325, 329-330). The plate or the manual would not have warned against the particular driving maneuver which plaintiff claims preceded the accident; the language of each did no more than repeat familiar bromides about slow and careful driving such as are self-evident to operators of motor vehicles generally.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.